DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 15, in the reply filed on 1/14/22 is acknowledged.  The traversal is on the ground(s) that claim 17 has been amended to depend upon the claim of Group I and therefore should be examined accordingly.  This is found persuasive in part because claims 17-24 now depend upon the Group I claims 1-13 and 15, however claims 25-26 are still independent claims part of the original Group III and therefore the claims of Group III now represent claims 25-26, as based on the original restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 16 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first device” and “a second device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 5 is objected to because of the following informalities: “the gas” should recite “the dry gas”.  
Claim 7 is objected to because of the following informalities: each recitation of components of “nozzle-demister” recited in claim 1 already should use “the” rather than “a”, i.e. “the gas inlet”, “the clean water outlet”, etc.
Claim 7 is objected to because of the following informalities: “that is and configured to” (line 11) appear to have an extra word and applicant should delete “and” for clarity.
Claim 17 is objected to because of the following informalities: “as it cools” should explicitly say what “it” is.
Claim 17 is objected to because of the following informalities: each recitation of components of “nozzle-demister” recited in claim 1 already should use “the” rather than “a”, i.e. “the clean water outlet”, etc.
Claim 22 is objected to because of the following informalities: “gas” should recite “the dry gas”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regard to claims 7-8, in claim 7, “the humid gas-contaminated water vapor stream” lacks explicit antecedent basis in the claims, the claim should first state where in the system this stream is created using “to generate a humid gas-contaminated water vapor stream”.
With regard to claim 9, “environmentally damaging” is a subjective phrase that is not clearly defined by the specification, applicant should delete this phrase to overcome this rejection. 
With regard to claims 11-12, in claim 11 “the humid gas-contaminated water vapor stream” lacks explicit antecedent basis in the claims, the claim should first state where in the system this stream is created using “to generate a humid gas-contaminated water vapor stream”.
With regard to claims 15, 17-24, the phrase “using the system” is a generic “use” method which lacks clear metes and bounds as required, see MPEP 2173.05(q). Applicant should more clearly recite what constitutes “using” the system, i.e. “operating the system to obtain clean water”, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-11, 13, 15 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman et al (US 6,699,369).
With regard to claim 1, Hartman teaches a thermal desalination system for purifying contaminated water, i.e. saline water (see title, abstract, C1:L20-34), Hartman teaches the system further comprises contaminated water inlet (SALT WATER IN, Fig 1), a heat source (WASTE HEAT IN/20, Fig 1), and a nozzle demister (gas inlet 28, nozzle 16, evaporation chamber 18, a condenser-separator – filter/demister 22 and condensation chamber 12, clean water outlet – PRODUCT WATER OUT, fluid waste outlet – BRINE OUT, see Fig 1, C4:L30-40, C5:L50-C6:L15).
With regard to claim 3, Hartman as taught above teaches a condenser-separator comprises filter/demister 22.
With regard to claim 4, Hartman as taught above teaches the system is a thermal desalination system i.e. thermally actuated via heater 20 (see title, Fig 1, C5:L20-40).
With regard to claim 9, Hartman teaches the waste heat is from combustion, i.e industrial process exhaust (see C3:L64-C4:L2).
With regard to claim 10, Hartman as taught above teaches gas admitted through 28 would be substantially dry after circulating through condensation chamber 12 (see Fig 1, C6:L5-15).
With regard to claim 11, Hartman teaches that condensation heat is transferred to incoming contaminated water in condenser heat exchanger 12 via inlet 10/outlet 11 (see Fig 1, C4:L30-36, C5:L60-64).
With regard to claim 13, Hartman teaches the “BRINE OUT” which would serve as sludge drain at bottom of chamber 18 connected to waste outlet (See Fig 1, C7:L51-56).
With regard to claim 15, Hartman teaches providing the apparatus as set forth above, and further operating the system to desalinate and obtain clean water (see C6:L44-C7:L67).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 6,699,369) taken in combination with Boylan (US 2017/0233264).
With regard to claim 2, Hartman teaches all limitations as set forth above, however Hartman does not teach wherein the wastewater is fracking wastewater.
Boylan teaches a system for producing potable water via desalination utilizing an evaporation condensation system (see title, abstract), Boylan teaches the system may be advantageously used for fracking waste streams (see [0035,0041,0044]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system of Hartman utilizing evaporation condensation will have many applicable saline water uses, including for fracking wastes, as Boylan teaches a substantially related evaporation/condensation desalination system may be used to help clean wastewaters found on fracking sites.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 6,699,369) taken in combination with Sears (US 5,968,321).
With regard to claim 12, Hartman teaches all limitations as set forth above, however Hartman does not teach wherein the system is further comprising: a second heat exchanger configured to transfer heat from a clean water conduit to the contaminated water; a third heat exchanger configured to transfer heat from a fluid waste conduit to the contaminated water; or both.
Sears teaches an evaporation condensation distillation system (see title, abstract), Sears teaches wherein feed water is preheated in heat exchangers 43,44 to preheat the feed water counter-flow with outgoing purified water from condensing chambers and wastewaters removed from evaporating chamber (see Fig 1, C3:L27-57, C4:L18-55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system of Hartman would be improved to include more .
Claims 5-8, 17, 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 6,699,369) taken in combination with Ewan et al (US 4,141,701).
With regard to claim 5, Hartman teaches all limitations as set forth above, however Hartman does not teach wherein the gas, the contaminated water vapor, or both, are injected tangentially into the system to introduce fluid swirl.
Ewan teaches a system for gas liquid contacting for removal of particulate from the gas stream via atomization ejector jet (See title, abstract), Ewan teaches it was well known to utilize tangential entry into cylindrical vessel in the direction of gas stream to promote mixing and cyclonic separation (see C3:L20-28).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system nozzle would be modified for tangential entry to improve mixing of the inlet water with the passing gas stream to improve contacting and separation as suggested by Ewan.
With regard to claim 6, Hartman teaches all limitations as set forth above, however Hartman does not teach the nozzle demister further comprises a vortex generator to produce a rotating heated gas.
Ewan teaches a system for gas liquid contacting for removal of particulate from the gas stream via atomization ejector jet (See title, abstract), Ewan teaches the system comprises nozzle demister with injector device A that imparts a swirling vortex jet 56 from nozzle 36 that imparts shearing forces to ejected mixture of water from 28 and steam from 26 into gas effluent stream 10 in converging duct portion (near 16) and diverging duct portion (near 60) that expands and contracts the mixed stream to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system nozzle of Hartman would be improved by the vortex nozzle system of Ewan to improve gas/liquid contacting by including the vortex nozzle of Ewan in the system of Hartman to improve obtained evaporation in the nozzle portion of Hartman.
With regard to claims 7-8, Hartman teaches all limitations as set forth above including gas inlet, heat exchanger wall, contaminated water vapor inlet nozzle, inline demister and condenser, fluid waste, outlet, gaseous waste removal back to circulation duct 28 and liquid waste removal (fig 1), however Hartman does not teach the nozzle demister further comprises a vortex generator to produce a rotating heated gas nor first device and second device as claimed.
Ewan teaches a system for gas liquid contacting for removal of particulate from the gas stream via atomization ejector jet (See title, abstract), Ewan teaches the system comprises nozzle demister with injector device A that imparts a swirling jet 56 from nozzle 36 that imparts shearing forces to ejected mixture of water from 28 and steam from 26 into gas effluent stream 10 in converging duct portion (near 16) and diverging duct portion (near 60) that expands and contracts the mixed stream to utilize Bernoulli law to remove solid particulates out of the gas stream (see Figs 1-2, C10:L21-68, C12:L20-68).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system nozzle of Hartman would be improved by the vortex nozzle system of Ewan to improve gas/liquid contacting by including the vortex nozzle of Ewan in the system of Hartman to improve obtained evaporation in the nozzle portion of Hartman.
With regard to claims 17 and 19, Hartman teaches all limitations as set forth above including gas inlet, heat exchanger wall, contaminated water vapor inlet nozzle, inline demister and condenser, fluid waste, outlet, gaseous waste removal back to circulation duct 28 and liquid waste removal (see above 
Ewan teaches a system for gas liquid contacting for removal of particulate from the gas stream via atomization ejector jet (See title, abstract), Ewan teaches the system comprises nozzle demister with injector device A that imparts a swirling vortex jet 56 from nozzle 36 that imparts shearing forces to ejected mixture of water from 28 and steam from 26 into gas effluent stream 10 in converging duct portion (near 16) and diverging duct portion (near 60) that expands and contracts the mixed stream to utilize Bernoulli law to remove solid particulates out of the gas stream (see Figs 1-2, C10:L21-68, C12:L20-68).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system nozzle of Hartman would be improved by the vortex nozzle system of Ewan to improve gas/liquid contacting by including the vortex nozzle of Ewan in the system of Hartman to improve obtained evaporation in the nozzle portion of Hartman.
With regard to claim 20, Hartman as taught above teaches gas admitted through 28 would be substantially dry after circulating through condensation chamber 12 (see Fig 1, C6:L5-15).
With regard to claim 22, Hartman as taught above teaches the system is a thermal desalination system i.e. thermally actuated via heater 20 (see title, Fig 1, C5:L20-40).
With regard to claim 23, Hartman teaches that condensation heat is transferred to incoming contaminated water in condenser 12 via inlet 10/outlet 11 (see Fig 1, C4:L30-36, C5:L60-64).
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 6,699,369) taken in combination with Ewan et al (US 4,141,701) as applied above and further in combination with Boylan (US 2017/0233264).

Boylan teaches a system for producing potable water via desalination utilizing an evaporation condensation system (see title, abstract), Boylan teaches the system may be advantageously used for fracking waste streams (see [0035,0041,0044]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the desalination system of Hartman utilizing evaporation condensation will have many applicable saline water uses, including for fracking wastes, as Boylan teaches a substantially related evaporation/condensation desalination system may be used to help clean wastewaters found on fracking sites.
With regard to claim 21, Boylan is silent to the components in fracking water, however it would have been obvious to measure and record the notoriously well-known contaminants founding commonly in fracking wastewaters, which was known in the art to be a mixture of earth sediments and oil fossil fuel compounds as claimed.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 6,699,369) taken in combination with Sears (US 5,968,321).
With regard to claim 14, Hartman teaches all limitations as set forth above, however Hartman does not teach wherein the method is further comprising heat from the clean water conduit is transferred to the contaminated water; heat from the fluid waste conduit is transferred to the contaminated water; or both.
Sears teaches an evaporation condensation distillation system (see title, abstract), Sears teaches wherein feed water is preheated in heat exchangers 43,44 to preheat the feed water counter-flow with outgoing purified water from condensing chambers and wastewaters removed from evaporating chamber (see Fig 1, C3:L27-57, C4:L18-55).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanKouwenberg (US 6,200,428) teaches a wastewater treatment system. Jarvenpaa (US 4,478,616) teaches a gas liquid contactor. Egan (US 3,648,440) teaches a wet scrubber. Hegemann (US 4,275,439) teaches a liquid gas scrubber. Wheeler (US 3,601,374) teaches a liquid gas scrubber. Dell’Agnese et al (US 3,517,485) teaches a liquid gas scrubber. Gardenier (US3,704,570, etc) teaches liquid gas scrubbers. Machhammmer et al (US 2012/0292176) teaches a saline water treatment system. Rock (US 9,546,099) teaches a vortex swirl water purification evaporator. Nadeau et al (US 2010/0038229, etc) teaches a desalination spray nozzle system. Tjeenk Willink 9US 6,962,199) teaches a swirl nozzle gas separation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772